 

EXHIBIT 10.1

Amended & Restated Promissory Note dated December 12, 2006 to Kevin T. Ryan



AMENDED AND RESTATED PROMISSORY NOTE

$1,978,943.13

Date: December 12, 2006

FOR VALUE RECEIVED, the undersigned, SEAENA, INC., a Nevada corporation
(“Maker”), promises to pay to KEVIN T. RYAN (“Holder”), at such place or places
as may from time to time be designated by Holder, the principal sum of One
Million Nine Hundred Seventy-Eight Thousand Nine Hundred Forty-Three and 13/100
Dollars ($1,978,943.13). This Note evidences a loan (the “Loan”) from Holder to
Maker. This Loan will bear interest as set forth below.

This Note fully amends and restates a certain Unsecured Demand Promissory Note
executed by Maker to Holder dated May 31, 2006 in the amount of Eight Hundred
Eighty-Two Thousand Five Hundred Dollars ($882,500), and evidences the
indebtedness previously evidenced by such Note as well as an additional advance
made by Holder to Maker in the amount of One Million Ninety-Six Thousand Nine
Hundred Forty-Three and 13/100 Dollars ($1,096,943.13). By execution of this
Note, Maker agrees to use a portion of the proceeds of such additional advance,
in the amount of $996,943.13, to pay in full the indebtedness of Maker to North
Fork Bank, which is guaranteed by Holder. This Note is secured by a certain
Security Agreement made by Maker as “Debtor” for the benefit of Holder as
“Secured Party” of even date herewith.

The outstanding principal balance of this Note and all accrued and unpaid
interest thereon shall be due and payable in full upon demand of Holder.
Interest at the rate of ten percent (10%) per annum will be due and payable upon
any payment of principal of this Note.

All payments hereunder shall be made in immediately available funds and be
credited first to accrued interest and next to reducing the balance of the
principal. Any and all payments hereunder shall be payable in lawful money of
the United States which shall be legal tender in payment of all debts at the
time of payment.

This Note is governed by the laws of the State of Nevada, without regard to the
choice of law rules of that State.

If Holder delays in exercising or fails to exercise any of its rights under this
Note, that delay or failure shall not constitute a waiver of any of Holder’s
rights, or of any breach, default or failure of condition of or under this Note.
No waiver by Holder of any of its rights, or of any such breach, default or
failure of conditions shall be effective, unless the waiver is expressly stated
in a writing signed by Holder. All of Holder’s remedies in connection with this
Note or under applicable law shall be cumulative, and Holder’s exercise of any
one or more of those remedies shall not constitute an election of remedies.

This Note inures to and binds the heirs, legal representatives, successors and
assigns of Holder and Maker; provided, however, that Maker may not assign this
Note or assign or delegate any of its rights or obligations.

 

46411.0002\YOKENS\LAS\128172.3



If any action is taken by Holder (whether by Court proceeding or otherwise) to
enforce payment of this Note, the undersigned promises to pay to Holder any and
all costs of such action, including all reasonable attorneys’ fees and costs
incurred therein.

“Maker”

Seaena, Inc., a Nevada corporation

By:  /s/ Doug Lee                

 

Doug Lee, President

 

 

2

46411.0002\YOKENS\LAS\128172.3

 

 